DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species II, Figs. 9(a)-13H in the reply filed on 16 June 2022 is acknowledged. The traversal is on the ground(s) that claim 1 is generic and there would be no search burden. This is not found persuasive because although claim 1 is generic, the Applicant may amend the claims to include elements specific to a species. As such, the Applicant should direct any claim amendments to a particular species.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the third sheet member as mentioned in claims 5-7 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “pressing the curler onto the curler insertion auxiliary plate so as to elastically deform the curler into a plate shape; sliding the curler over the curler insertion auxiliary plate and through the opening so as to insert the curler into the bag-shaped portion” in lines 5-8. It is unclear how the curler is pressed onto the curler insertion auxiliary plate before sliding the curler over the curler insertion auxiliary plate. Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kobayashi et al. ‘901 (US Pub No. 2012/0302901, foreign priority date 26 February 2010).
Regarding claim 1, Kobayashi et al. ‘901 teaches a method for manufacturing a blood pressure measurement cuff configured to be wrapped around a measurement site (Title, Abstract, [0001]),
5the method comprising:
preparing an outer cloth attached to a first airtight sheet member (Fig. 4 outer cover 21b and [0059]);
preparing an inner cloth attached to a second airtight sheet member (Fig. 4 insider cover 21a and [0059]);
forming a bag-shaped portion by welding the first airtight sheet member to the second airtight sheet member (Fig. 4 outer cover 21 is a bag-shaped member and [0059]), the bag-shaped portion having an opening 10on a peripheral edge of the bag-shaped portion (Fig. 4 shows a flexible tube 70 that goes through an edge of outer cover 21.);
inserting a curler into the bag-shaped portion through the opening, the curler being flexible and configured to curve and conform to the measurement site (Fig. 54 curler 26 and [0058], [0068]); and
forming an air bladder by welding the opening of the bag-shaped portion such that the air bladder surrounds an inner side and an outer side of the curler 15thereby containing the curler ([0059]), the outer cloth being attached to an outer surface on a first side of the air bladder configured to be opposite to the measurement site (Fig. 3 shows that outer cover 21b is on the outside.), and the inner cloth being attached to an outer surface on a second side of the air bladder configured to be towards the measurement site (Fig. 3 shows that insider cover 21a is on the inside, where the measurement site, or arm, will be.).
Regarding claim 4, Kobayashi et al. ‘901 teaches the method further comprising fitting a protrusion formed on an 15outer surface of the curler into the interior of a nipple arranged on the outer cloth, upon inserting the curler into the bag-shaped portion, and prior to forming the air bladder (Fig. 4 tube 70 and [0069]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. ‘901 in view of Millay et al. ‘331 (US Pub No. 2005/0182331).
Regarding claim 5, Kobayashi et al. ‘901 teaches all of the elements of the current invention as mentioned above except for wherein: 20forming the bag-shaped portion includes sandwiching a third sheet member between the first airtight sheet member and the second airtight sheet member at a portion of the peripheral edge in a length direction, the length direction being parallel to a circumferential direction in which the bag-shaped portion is wrapped around the measurement site; and  25the method further comprises attaching the curler to the third sheet member upon inserting the curler into the bag-shaped portion, and prior to forming the air bladder.
Millay et al. ‘331 teaches a backing layer 66 may be provided between a bladder 42 and outer layer 28’ to maintain structural shape and integrity of cuff 12’ (Fig. 6 and [0042]). Backing layer 66 is between the outer layer 28’ and inner layer 32’, interpreted as the first and second airtight sheet members. Although not directly connected, the air bladder 42 is connected to the backing layer 66.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forming of the bag-shaped portion of Kobayashi et al. ‘901 to include a third sheet member as Millay et al. ‘331 teaches that this will aid in maintaining structural shape and integrity of the cuff.
Regarding claim 6, Kobayashi et al. ‘901 teaches all of the elements of the current invention as mentioned above except for 20attaching a third sheet member to the curler prior to inserting the curler into the bag-shaped portion; and attaching the third sheet member to an inner surface of the bag-shaped portion upon inserting the curler into the bag-shaped portion, and prior to forming the air bladder.
Millay et al. ‘331 teaches a backing layer 66 may be provided between a bladder 42 and outer layer 28’ to maintain structural shape and integrity of cuff 12’ (Fig. 6 and [0042]). Backing layer 66 is between the outer layer 28’ and inner layer 32’, which is interpreted as the inner surface of the cuff. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kobayashi et al. ‘901 to include attaching a third sheet member as Millay et al. ‘331 teaches that this will aid in maintaining structural shape and integrity of the cuff.
Regarding claim 7, Kobayashi et al. ‘901 teaches all of the elements of the current invention as mentioned above except for 20attaching a third sheet member to the curler prior to inserting the curler into the bag-shaped portion, wherein forming the air bladder includes: sandwiching the third sheet member between the first airtight 15sheet member and the second airtight sheet member, and welding the third sheet member at a portion in a width direction, the width direction being approximately perpendicular to a circumferential direction in which the air bladder is wrapped around the measurement site.
Millay et al. ‘331 teaches a backing layer 66 may be provided between a bladder 42 and outer layer 28’ to maintain structural shape and integrity of cuff 12’ (Fig. 6 and [0042]). Backing layer 66 is between the outer layer 28’ and inner layer 32’, interpreted as the first and second airtight sheet members. The backing layer 66  is attached to the cuff on all four sides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kobayashi et al. ‘901 to include attaching a third sheet member as Millay et al. ‘331 teaches that this will aid in maintaining structural shape and integrity of the cuff.
Allowable Subject Matter
None of the prior art teaches or suggests “inserting a plate-shaped curler insertion auxiliary plate into the bag-shaped portion through the opening; pressing the curler onto the curler insertion auxiliary plate so as to 25elastically deform the curler into a plate shape; sliding the curler over the curler insertion auxiliary plate and through the opening so as to insert the curler into the bag-shaped portion; and  39removing the curler insertion auxiliary plate from the bag-shaped portion through the opening,” as mentioned in claim 2 and “wherein inserting the curler into the bag-shaped portion includes: inserting two plate-shaped curler insertion auxiliary plates and the curler into the bag-shaped portion through the opening while elastically deforming the curler into a plate shape and sandwiching the curler between the two curler insertion auxiliary plates; and  10removing the two curler insertion auxiliary plates from the bag-shaped portion through the opening,” as mentioned in claim 3.
Claims 2 and 3 would be allowable if rewritten to overcome the objection and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791/
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791